Name: Commission Regulation (EC) No 898/2000 of 28 April 2000 determining the extent to which applications lodged in April 2000 for import licences for certain poultrymeat products under the regime provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  animal product
 Date Published: nan

 nan